UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 JULY 29, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-14818 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York 14-1541629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 38 Corporate Circle Albany, New York 12203 (Address of principal executive offices, including zip code) (518) 452-1242 (Registrant's telephone number, including area code) Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[ _ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Common Stock, $.01 par value, 30,839,799 shares outstanding as of August 26, 2006 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Form 10-Q Page No. PART 1. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at July 29, 2006, January 28, 2006 and July 30, 2005 3 Condensed Consolidated Statements of Operations  Thirteen Weeks and Twenty-six Weeks Ended July 29, 2006 and July 30, 2005 4 Condensed Consolidated Statements of Cash Flows  Twenty-six Weeks Ended July 29, 2006 and July 30, 2005 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3  Quantitative and Qualitative Disclosures about Market Risk 28 Item 4  Controls and Procedures 28 PART II. OTHER INFORMATION Item 1  Legal Proceedings 29 Item 1A  Risk Factors 29 Item 2  Changes in Securities and Use of Proceeds 29 Item 4 - Submission of Matters to a Vote of Security Holders 30 Item 6 - Exhibits and Reports on Form 8-K 30 Signatures 31 2 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES PART 1. FINANCIAL INFORMATION Item 1 - Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) July 29, January 28, July 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ 18,213 $ 197,209 $ 50,934 Merchandise inventory Income taxes receivable Deferred taxes Other current assets Total current assets NET FIXED ASSETS DEFERRED TAXES OTHER ASSETS TOTAL ASSETS $ $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ $ Borrowings under line of credit Accrued expenses and other current liabilities Current portion of long-term debt Current portion of capital lease obligations Total current liabilities LONG-TERM DEBT, less current portion CAPITAL LEASE OBLIGATIONS, less current portion DEFERRED RENT AND OTHER LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; none issued) Common stock ($0.01 par value; 200,000,000 shares authorized; 55,943,389, 55,727,575 and 55,588,575 shares issued, respectively) Additional paid-in capital Accumulated other comprehensive loss Treasury stock at cost (25,104,990, 25,104,990 and 23,404,549 shares, respectively) Retained earnings TOTAL SHAREHOLDERS EQUITY TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ 800,323 $ See Notes to Condensed Consolidated Financial Statements. 3 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended July 29, July 30, July 29, July 30, 2006 2005 2006 2005 Sales $ 298,261 $ 253,118 $ 586,798 $ 538,528 Cost of sales 192,049 160,243 380,142 341,088 Gross profit 106,212 92,875 206,656 197,440 Selling, general and administrative expenses 128,857 103,145 242,961 209,012 Loss from operations (22,645) (10,270) (36,305) (11,572) Interest expense 1,504 662 2,428 1,232 Other income (3,565) (1,114) (3,994) (1,455) Loss before income taxes and extraordinary gain - unallocated negative goodwill (20,584) (9,818) (34,739) (11,349) Income tax benefit (10,367) (2,871) (16,531) (3,448) Loss before extraordinary gain - unallocated negative goodwill (10,217) (6,947) (18,208) (7,901) Extraordinary gain - unallocated negative goodwill, net of income taxes of $2,087, $0 and $2,807, $0, respectively 2,475 3,409 Net loss $ (7,742) $ (6,947) $ (14,799) $ (7,901) BASIC LOSS PER SHARE: Loss per share before extraordinary gain -unallocated negative goodwill $ (0.33) $ (0.21) $ (0.59) $ (0.24) Extraordinary gain - unallocated negative goodwill, net of income taxes 0.08 0.11 Basic loss per share $ (0.25) $ (0.21) $ (0.48) $ (0.24) Weighted average number of common Shares outstanding  basic 30,818 32,482 30,731 32,713 DILUTED LOSS PER SHARE: Loss per share before extraordinary gain -unallocated negative goodwill $ (0.33) $ (0.21) $ (0.59) $ (0.24) Extraordinary gain - unallocated negative goodwill, net of income taxes 0.08 0.11 Diluted loss per share $ (0.25) $ (0.21) $ (0.48) $ (0.24) Weighted average number of common shares outstanding  diluted 30,818 32,482 30,731 32,713 See Notes to Condensed Consolidated Financial Statements. 4 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Twenty-six Weeks Ended July 29, July 30, Net loss $ (14,799) $ (7,901) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization of fixed assets Amortization of intangible assets 47 Amortization of lease valuations, net Stock compensation programs Loss on disposal of fixed assets Gain on sale of available-for-sale securities and other investments Deferred tax benefit Extraordinary gain on acquisition of business, net of income taxes Changes in operating assets and liabilities, net of effects of acquisitions Accounts receivable Merchandise inventory Prepaid expenses and other Other assets Accounts payable Income tax receivable/(payable) Accrued expenses and other Deferred rent and other liabilities Net cash used by operating activities Cash flows from investing activities: Purchases of fixed assets Acquisition of businesses Proceeds from sale of available-for-sale securities and other investments Net cash used by investing activities Cash flows from financing activities: Proceeds from line of credit Proceeds from capital leases Payments of long-term debt Payments of capital lease obligations Payments for purchases of treasury stock Proceeds from the exercise of stock options Net cash provided\(used) by financing activities Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ 18,213 $ Supplemental disclosure of non-cash investing and financing activities: Income tax benefit resulting from exercises of stock options $ Issuance of shares under deferred stock plan $ 105 See Notes to Condensed Consolidated Financial Statements. 5 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) July 29, 2006 and July 30, 2005 Note 1. Nature of Operations Trans World Entertainment Corporation and subsidiaries (the Company) is the largest specialty music and video retailer in the United States. The Company operates a chain of mall-based retail entertainment stores under the f.y.e., Sam Goody and Suncoast brands and freestanding locations under the brands Coconuts Music and Movies, Strawberries Music, Wherehouse, Sam Goody, Specs and Second Spin. The Company also conducts internet operations at www.fye.com, www.coconuts.com, www.wherehouse.com, www.secondspin.com, www.samgoody.com and www.suncoast.com. During the twenty-six weeks ended July 29, 2006, the Company acquired substantially all the net assets of Musicland Holdings Inc. and acquired an 80% interest in Mix & Burn LLC. See Note 6 to the Condensed Consolidated Financial Statements for detail. As of July 29, 2006, the Company operated 1,091 stores totaling approximately 6.3 million square feet in the United States, the District of Columbia, the Commonwealth of Puerto Rico and the U.S. Virgin Islands. Note 2. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements consist of Trans World Entertainment Corporation, its wholly owned subsidiary Record Town, Inc. (Record Town) and Record Towns subsidiaries, all of which are wholly owned, and two majority owned subsidiaries that are fully consolidated for reporting purposes. All significant intercompany accounts and transactions have been eliminated. The interim Condensed Consolidated Financial Statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished in these unaudited Condensed Consolidated Financial Statements reflects all normal, recurring adjustments which, in the opinion of management, are necessary for the fair presentation of such financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to rules and regulations applicable to interim financial statements. The information presented in the accompanying unaudited Condensed Consolidated Balance Sheet as of January 28, 2006 has been derived from the Company's January 28, 2006 audited consolidated financial statements. All other information has been derived from the Company's unaudited Condensed Consolidated Financial Statements as of and for the thirteen and twenty-six weeks ended July 29, 2006 and July 30, 2005. These unaudited Condensed Consolidated Financial Statements should be read in conjunction with the audited financial statements and notes thereto included in the Companys Annual Report on Form 10-K for the fiscal year ended January 28, 2006. Certain reclassifications have been made to prior periods to conform to the current period presentation. The Companys significant accounting policies are the same as those described in Note 1 to the Companys Consolidated Financial Statements on Form 10-K for the fiscal year ended January 28, 2006. 6 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) July 29, 2006 and July 30, 2005 (continued) Note 3. Seasonality The Company's business is seasonal in nature, with the fourth fiscal quarter constituting the Companys peak selling period. In 2005, the fourth fiscal quarter accounted for approximately 37% of annual sales. In anticipation of increased sales activity during these months, the Company purchases additional inventory and hires additional, temporary employees to supplement its permanent store sales staff. If, for any reason, the Companys net sales were below seasonal norms during the fourth quarter, the Companys operating results, particularly operating and net income, could be adversely affected. Additionally, quarterly sales results, in general, are affected by the timing of new product releases, new store openings or closings and the performance of existing stores. Note 4. Stock Based Compensation Prior to January 29, 2006, the Company accounted for its stock-based compensation plans under the recognition and measurement provisions of Accounting Principles Board Opinion No. 25,  Accounting for Stock Issued to Employees  (APB Opinion No. 25) and related interpretations, as permitted by the Financial Accounting Standards Boards (FASB) Statement of Financial Accounting Standards (SFAS) No. 123, Accounting for Stock-Based Compensation , as amended by SFAS No. 148, Accounting for Stock-Based Compensation  Transition and Disclosure. Accordingly, no stock-based compensation expense was recognized in the Condensed Consolidated Statement of Operations for the thirteen and twenty-six weeks ended July 30, 2005, as all options granted under the Companys stock-based employee compensation plans had an exercise price equal to the market value of the underlying common stock on the date of grant. As permitted by SFAS No. 123, stock-based compensation expense was included as a pro forma disclosure in the Notes to the Companys Condensed Consolidated Financial Statements for the thirteen and twenty-six weeks ended July 30, 2005. Effective January 29, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123(R), Share-Based Payment , using the modified prospective transition method. Under that transition method, compensation cost recognized during the thirteen and twenty-six weeks ended July 29, 2006 includes compensation expense for all stock-based compensation awards granted prior to, but not yet vested as of January 29, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123. Results for prior periods have not been restated, as allowed for under the modified prospective transition method. Total stock-based compensation expense recognized in the Condensed Consolidated Statement of Operations for the thirteen and twenty-six weeks ended July 29, 2006 was $0.5 million and $0.8 million respectively, before income taxes. The related total deferred tax benefit was approximately $0.2 million and $0.3 million respectively, for the thirteen and twenty-six weeks ended July 29, 2006. Prior to the adoption of SFAS No. 123(R), the Company presented all tax benefits for deductions resulting from the exercise of stock options as operating cash flows in the Condensed Consolidated Statements of Cash Flows. SFAS No. 123(R) requires the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options to be classified and reported as both an operating cash outflow and a financing cash inflow on a prospective basis upon adoption. As of July 29, 2006, there was approximately $3.9 million of unrecognized compensation cost related to stock option awards that is expected to be recognized as expense over a weighted average period of 1.9 years. 7 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) July 29, 2006 and July 30, 2005 (continued) Note 4. Stock Based Compensation (continued) In December 2005, the Companys Board of Directors approved the acceleration of vesting of previously granted unvested annual options awarded to employees and officers under the Companys stock option plans which had exercise prices greater than $10.00 per share. Options to purchase 2.3 million shares became exercisable immediately, representing 24% of total options outstanding, as a result of the vesting acceleration. The decision to accelerate vesting of these stock options was made primarily to avoid recognizing compensation expense in the Consolidated Statement of Operations in future financial statements upon the adoption of SFAS No.123 (R). The acceleration of vesting of these stock options resulted in compensation expense of $5.9 million, in the pro forma net income results for the year ended January 28, 2006. The Company has six employee stock option plans, the 1986 Stock Option Plan, the 1994 Stock Option Plan, the 1998 Stock Option Plan, the 1999 Stock Option Plan and the 2002 Stock Option Plan (the Old Plans); and the 2005 Long Term Incentive Share Plan (the New Plan). The Compensation Committee of the Board of Directors may grant options to acquire shares of common stock to employees of the Company at the fair market value of the common stock on the date of grant. The Company has stopped issuing stock options under the Old Plans. Under the New Plan, the Company generally issues Stock- Settled Appreciation Rights (SSARS) that become exercisable in 50% increments commencing three years from the date of grant and have a maximum term of ten years from issuance. Options and SSARS authorized for issuance under the Old and New Plans total 19.8 million. As of July 29, 2006, of the options authorized for issuance under the Old and New Plans, 10.2 million were granted and are outstanding, 7.8 million of which are vested and exercisable. Options available for future grants at July 29, 2006 total 3.8 million. The Company also has a stock option plan for non-employee directors (the 1990 Plan or Directors Plan). Options under this plan are granted at an exercise price determined by the Compensation Committee of the Board of Directors. Under the 1990 Plan, options generally become exercisable commencing one year from the date of grant in increments of 25% per year with a maximum term of ten years from issuance. In addition, non-employee directors of the
